Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-7 are directed to a method (i.e., a process). Claims 8-20 are directed to a system (i.e., a machine); Therefore, claims 1-20 fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claims 1 and 8 substantially recite  receiving a first data set, the first data set indicating user preference data and a first request for a shipping cost; based on receiving the first data set, send a second request for the shipping cost; receiving a second data set, the second data set indicating a first shipping cost generated by a shipping entity in response to the second request; based on receiving the second data set, determining, a second shipping cost based on the user preference data and the first shipping cost, the second shipping cost being determined by normalizing the first shipping cost using the user preference data; and sending, the second shipping cost to the user. 
Independent claim 15 substantially recite receive a preferred format in which to receive a data value; select one or more input fields for a form, receive, one or more data items via the one or more input fields of the form; convert the one or more data items into the data value in the preferred format; and send the data value to the user.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, 
The claim recites the additional elements of: (i) “processor of a server”, “network”, “first computing device”, “second computing device”, “graphical user interface”, “transmitting” “processor”, “a memory in which instructions executable by the processor”, “non-transitory computer-readable medium”, “program code that is executable by a processing device”, “signal”, and “ program code” (ii) “ interactive form”.
 The additional elements of (i) and (ii), are recited at a high-level of generality (See Paras. [0031-32], The environment 100 may include one or more computing devices 102a-c. the computing devices 102a-c may comprise a mobile device (e.g., smart phone), a laptop computer, a desktop computer, a server, and/or any other computing device. In some embodiments, the computing devices 102a-c may be associated with one or more entities. [0045], the steps in Figure 2 may be implemented in program code that is executed by a processor, for example, the processor in a general purpose computer, a mobile device, or a server. [0018] the server can generate program code (e.g., HTML code, Javascript code, CSS code, and/or other website code) for the interactive form and provide the program code to the second computing device of the recipient, such as to a website browser on the second computing device, via the online portal [0028] various other forms of computer-readable media may transmit or carry instructions to a computer, such as a router, private or public network, or other transmission device or channel. The instructions may comprise code from any suitable computer-programming language, including, for example, .NET, C, C++, C#, Visual Basic, Java, Python, Perl, and JavaScript [0029]), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) “processor of a server”, “network”, “first computing device”, “second computing device”, “graphical user interface”, “transmitting” “processor”, “a memory in which instructions executable by the processor”, “non-transitory computer-readable medium”, “program code that is executable by a processing device”, “signal”, and “ program code” (ii) “ interactive form”, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). Claims 4-5,11 and 12 recite “web portal”, “cloud application”, “cloud computing”, “cloud server”, and “cloud server”, merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and do not integrate the abstract idea into a practical application. Accordingly, these do not integrate the abstract idea into a practical application for the same reasons as above.
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Claims 4-5,11 and 12 recite “web portal”, “cloud application”, “cloud computing”, “cloud server”, and “cloud server”- they don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application (see specification: [0017] a server configured to provide an online portal, such as a website-based portal, that can serve as an intermediary between a requestor and a recipient to enable the parties to communicate with one another.[0026] The web server may be a single computer system, or may be implemented as a network of computer processors. Examples of web servers are mainframe computers, networked computers, a processor-based device, and similar types of systems and devices. The web server can comprise a processor, which, in turn, can be in communication with a computer-readable medium. [0031] the server(s) 108 may comprise a cloud server, a webserver, etc. For example, the server(s) 108 may comprise a cloud server configured to execute one or more shipping parameter applications 110 (e.g., cloud applications) for performing any of the methods described herein).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Coyle (US 2018/0150797 A1)
As per claim 1, Coyle teaches: 
A method comprising: receiving, by a processor of a server, a first data set over a network from a first computing device, the first data set indicating user preference data and a first request for a shipping cost; (see at least: [ Freight service options represents the first data set], fig.2 , [0017], [0057] a user and/or client selects a requirement for normalization, e. g., the language, the currency, the visual arrangement, etc., of a concrete representation. In one embodiment, the methods and systems disclosed herein prompt a user and/or client for a client ' s preference, e.g., a selection of a language, a selection of a currency, a selection of a specific format, etc. [0060], [0063] prompt a user and / or client for a client ' s preference, e.g. a price range [0104-105] computer, database)
based on receiving the first data set, transmitting, by the processor, a second request for the shipping cost over the network to a second computing device; receiving, by the processor, a second data set over the network from the second computing device, the second data set indicating a first shipping cost generated by a shipping entity associated with the second computing device in response to the second request ( see at least: [ vendor represents the a shipping entity, normalized freight service options /standard readable data set represents the second data set ], fig.2, [0021] collect freight service options from those vendors [0031], [0054] convert all freight service options into a consistent format providing a user and/or client the ability to process information in an efficient manner for better decision making [0056-57], [0060]) 
based on receiving the second data set, determining, by the processor, a second shipping cost based on the user preference data and the first shipping cost, the second shipping cost being determined by normalizing the first shipping cost using the user preference data; (see at least: Fig.2, [0057], [0060],[0056] collecting freight service options from Vendor 201, 202, 203 , and 204 and normalizing those freight service options into standard readable data sets and presenting the standard readable data set to a user and/or client). 
 and transmitting, by the processor, the second shipping cost over the network to the first computing device as part of a graphical user interface for display on the first computing device.   (see at least: [0056] collecting freight service options from Vendor 201, 202, 203, and 204 and normalizing those freight service options into standard readable data sets and presenting the standard readable data set to a user and/or client [0035] present the relevant freight service options on a Physical, Tangible Display Means and execute an end to end freight service selected by a user and / or client)

 As per claim 2, Coyle teaches claim 1 as above. Coyle further teaches: 
based on receiving the first data set: transmitting, by the processor, a plurality of requests for the shipping cost over the network to a plurality of computing devices; receiving, by the processor, a first plurality of shipping costs over the network from the plurality of computing devices, the first plurality of shipping costs being generated by a plurality of shipping entities associated with the plurality of computing devices in response to the plurality of requests; ( see at least: fig.2, [0021] collect freight service options from those vendors [0031], [0054] convert all freight service options into a consistent format providing a user and / or client the ability to process information in an efficient manner for better decision making [0056] collecting freight service options from Vendor 201 , 202 , 203 , and 204 and normalizing those freight service options into standard readable data sets and presenting the standard readable data set to a user and/or client [0057], [0060])
and determining, by the processor, a second plurality of shipping costs based on the first plurality of shipping costs, the second plurality of shipping costs being determined by normalizing the first plurality of shipping costs based on the user preference data.  ([0056] collecting freight service options from Vendor 201, 202, 203, and 204 and normalizing those freight service options into standard readable data sets and presenting the standard readable data set to a user and/or client [0057], [0060], [0030] rank recommendations, most cost effective method [0031] searching offers through an application program interface, soliciting offers from vendors). 

As per claim 3, Coyle teaches claim 2 as above. Coyle further teaches:
comparing, by the processor, the second plurality of shipping costs to one another in order to determine an optimal shipping cost among the second plurality of shipping costs; and identifying, by the processor, a shipping entity associated with the optimal shipping cost from among the plurality of shipping entities.  (see at least: [0055-56] collecting freight service options from Vendor 201, 202, 203, and 204 and normalizing those freight service options into standard readable data sets and presenting the standard readable data set to a user and/or client [0057], [0030] rank recommendations, most cost effective method.[ 0088] comparing and sorting)

Claims 8-10 recite similar limitations as claims 1-3, therefore they are rejected over the same rationales. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-7, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle (US 2018/0150797 A1) in view of Marlowe (US 2016/0300277 A1) 

As per claim 4, Coyle teaches claim 1 as above. Coyle further teaches:
Colye teaches cloud ([0062] cloud database) Coyle does not explicitly teach the method is implemented by one or more cloud applications executing on one or more cloud servers in a cloud-computing environment, the server including the one or more cloud servers.  However, this is taught by Marlowe (see at least: Fig.7, [0094],[0112]) It would be prima facie obvious to one having ordinary skills in the art before the filing date to incorporate cloud application and server features for the same reasons its useful in  Marlowe-namely, This may reduce or eliminate the need for shipping entities to purchase expensive hardware and Software; stay on top of security, software, and hardware updates; and devote considerable time and resources (e.g., money and IT personnel) to maintaining their computer infrastructure ( par.8).  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 5, Coyle teaches claim 1 as above. Coyle further teaches:
wherein the first data set and the second data set are received by the server, the first computing device and the second computing device via an Internet connection.   (see at least: [0017-18] a computer, a screen, a mobile device, [0021] sending an email, sending an in-app alert [ indications of using internet connection], [0031], searching offers through an application program interface, soliciting offers from vendors, receiving unsolicited offers from vendors. [0056], [0060]) 
Coyle does not explicitly teach Web portal generated by the server, the web portal being accessible to the first computing device and the second computing device via an Internet connection.
 However, this is taught by Marlowe ([0045] [0048], [0051], [0055]). It would be prima facie obvious to one having ordinary skills in the art before the filing date to incorporate web portal feature for the same reasons its useful in Marlowe-namely, to receive information, analyze the information, and audit at least a portion of the information (par.45) and to share information among the customer, the Supplier, the carrier, and other parties of interest (par.48).  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 6, Coyle teaches claim 1 as above. Coyle further teaches:
wherein the first data set is a signal received over the network from the first computing device, the user preference data specifies a preferred format in which to receive the shipping cost from the second computing device associated with the shipping entity, and further comprising: (see at least: fig.2 [0056-57] a user and / or client selects a requirement for normalization, e. g., the language, the currency, the visual arrangement, etc., of a concrete representation. In one embodiment, the methods and systems disclosed herein prompt a user and/or client for a client ' s preference, e.g., a selection of a language, a selection of a currency, a selection of a specific format, etc. [0060], [0063] prompt a user and / or client for a client ' s preference, e.g. a price range)
While Coyle teaches the first data set and the second data set (see at least: [0056-57], [0060]) 
Coyle does not explicitly teach selecting one or more input fields for an interactive form based on the signal; generating program code for the interactive form, the program code being configured to cause the interactive form to include the selected one or more input fields;  providing the program code over the network to the second computing device, the second computing device being configured to receive the program code and responsively generate the interactive form; and receiving, over the network and from the second computing device, one or more data items via the one or more input fields of the interactive form. However this is taught by Marlowe ( see at least: [ a web page represents the interactive form] [0088], A system or processor, as described above, can extract at least a portion of data from the first data source and the second data source 52. Next, a record can be generated comprising at least a portion of data from the first data source and/or the second data source 53. [0062], a record comprises an electronic document, structure, web browser page, portal, or other form comprising a repository of data. The record can comprise or be referred to as a shipment record. The shipment record may comprise a separate document from the manifest and the invoice. In Some embodiments, at least one processor extracts certain information from the manifest and/or the invoice and inputs the information into the shipment record. [0067] the memory may comprise program code configured to cause the processor to identify particular information that corresponds to each data field, extract the information from one or more data sources [ the second computing device], and input the information into a corresponding data field within the shipment record. [ the second data set], [0051] a web-based program can provide a populated shipment record. An authorized user may access the shipment record through a network, such as the Internet, in order to obtain current information relating to a shipment. Any standard web server application may be utilized. The web server can respond to Hypertext Transfer Protocol (HTTP) requests by executing code. The web server may be a single computer system, or may be implemented as a network of computer processors). It would be prima facie obvious to one having ordinary skills in the art before the filing date to incorporate the interactive form and program code features for the same reasons its useful in  Marlowe-namely, to cause the processor to identify particular information that corresponds to each data field, extract the information from one or more data sources, and input the information into a corresponding data field within the shipment record This is merely a combination of old elements (par.67).  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 7, Coyle in view of Marlowe teaches claim 6 as above. Coyle further teaches:
determining the second shipping cost by converting the first shipping cost into the second shipping cost. ( see at least: [0054] convert all freight service options into a consistent format providing a user and / or client the ability to process information in an efficient manner for better decision making [0056] collecting freight service options from Vendor 201 , 202 , 203 , and 204 and normalizing those freight service options into standard readable data sets and presenting the standard readable data set to a user and/or client [0057], [0060])

As per claim 11, Coyle teaches claim 10. Coyle further teaches:
while Coyle teaches processor and memory ([0017], [0104] computer [ 0106] digital storage means) Coyle does not explicitly teach form parts of one or more cloud servers in a cloud-computing environment. However, this is taught by Marlowe (see at least: Fig.7, [0094],[0112]) It would be prima facie obvious to one having ordinary skills in the art before the filing date to incorporate cloud application and server features for the same reasons its useful in  Marlowe-namely, This may reduce or eliminate the need for shipping entities to purchase expensive hardware and Software; stay on top of security, software, and hardware updates; and devote considerable time and resources (e.g., money and IT personnel) to maintaining their computer infrastructure ( par.8).  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
 
Claims 12-13 and 14 recite similar limitations as claims 5-6 and 7, therefore they are rejected over the same rationales. 

As per claim 15, Coyle teaches: 
a processing device for causing the processing device to:receive a signal over a network from a first computing device, the signal specifying a preferred format in which to receive a data value from a second computing device; convert the one or more data items into the data value in the preferred format; and transmit the data value over the network to the first computing device. (see at least: fig.2 [0056-57] a user and / or client selects a requirement for normalization, e. g., the language, the currency, the visual arrangement, etc., of a concrete representation. In one embodiment, the methods and systems disclosed herein prompt a user and/or client for a client ' s preference, e.g., a selection of a language, a selection of a currency, a selection of a specific format, etc. [0060], [0063] prompt a user and / or client for a client ' s preference, e.g. a price range [0017] [0104] computer)
Coyle does not explicitly teach a non-transitory computer-readable medium comprising program code that is executable by a processing device for causing the processing device to: select one or more input fields for an interactive form based on the signal; generate program code for the interactive form, the program code being configured to cause the interactive form to include the selected one or more input fields; transmit the program code over the network to the second computing device, the second computing device being configured to receive the program code and responsively generate the interactive form; receive, over the network and from the second computing device, one or more data items via the one or more input fields of the interactive form, however this is taught by Marlowe ( see at least: [ a web page represents the interactive form] [0088], A system or processor, as described above, can extract at least a portion of data from the first data source and the second data source 52. Next, a record can be generated comprising at least a portion of data from the first data source and/or the second data source 53. [0062], a record comprises an electronic document, structure, web browser page, portal, or other form comprising a repository of data. The record can comprise or be referred to as a shipment record. The shipment record may comprise a separate document from the manifest and the invoice. In Some embodiments, at least one processor extracts certain information from the manifest and/or the invoice and inputs the information into the shipment record. [0067] the memory may comprise program code configured to cause the processor to identify particular information that corresponds to each data field, extract the information from one or more data sources [ the second computing device], and input the information into a corresponding data field within the shipment record. [ the second data set], [0051] a web-based program can provide a populated shipment record. An authorized user may access the shipment record through a network, such as the Internet, in order to obtain current information relating to a shipment. Any standard web server application may be utilized. The web server can respond to Hypertext Transfer Protocol (HTTP) requests by executing code. The web server may be a single computer system, or may be implemented as a network of computer processors [0045] computer-readable medium comprises program code for carrying out Such a method. [0107]). 
It would be prima facie obvious to one having ordinary skills in the art before the filing date to incorporate the interactive form and program code features for the same reasons its useful in  Marlowe-namely, to cause the processor to identify particular information that corresponds to each data field, extract the information from one or more data sources, and input the information into a corresponding data field within the shipment record This is merely a combination of old elements (par.67).  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 16, Coyle in view of Marlowe teaches claim 15 as above. Coyle further teaches:
wherein the data value includes a shipping cost, and wherein the preferred format is included in user preference data provided by the first computing device.  ([0017-18], client interacting with computer represents the first computing device [0056-57])

As per claim 17, Coyle in view of Marlowe teaches claim 16 as above. Coyle further teaches:
wherein one or more data items include a first shipping cost, and wherein the second computing device is associated with a shipping entity.  ([0017-18], vendor interacting with computer represents the first computing device, [0031], automatically collect freight service options from vendors, e. g., searching offers through an application program interface [0056-57),

As per claim 18, Coyle in view of Marlowe teaches claim 17 as above. Coyle further teaches:
determine a second shipping cost based on the user preference data and the first shipping cost by normalizing the first shipping cost using the user preference data.  (see at least: [0105] a Normalization Converter comprises an algorithm running on a computer program [0056] collecting freight service options from Vendor 201, 202, 203, and 204 and normalizing those freight service options into standard readable data sets and presenting the standard readable data set to a user and/or client [ 0054] convert all freight service options into a consistent format providing a user and / or client the ability to process information in an efficient manner for better decision making [0057] user and / or client selects a requirement for normalization. the language, the currency, the visual arrangement, etc.., of a concrete representation. prompt a user and/or client for a client ' s preference, e.g. a selection of a language, a selection of a currency, a selection of a specific format, etc.)

As per claim 19, Coyle in view of Marlowe teaches claim 18 as above. Coyle further teaches:
incorporate the second shipping cost into a graphical user interface for display on the first computing device.  (see at least: [0056] collecting freight service options from Vendor 201, 202, 203, and 204 and normalizing those freight service options into standard readable data sets and presenting the standard readable data set to a user and/or client [0017] client device)

As per claim 20, Coyle in view of Marlowe teaches claim 17 as above. Coyle further teaches:
receive a first plurality of shipping costs from a plurality of shipping entities based on the signal; and determine a second plurality of shipping costs based on the first plurality of shipping costs by normalizing the first plurality of shipping costs based on the user preference data. (see at least: [ 0054-57], [0060]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628